DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.

Response to Arguments
Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive.  The applicant submits the prior art does not disclose the following limitations of the claimed invention:
comparing the monitoring image's quality with a disqualify threshold based on at least one intensity change value associated with the monitoring image, as stated in claim 1.  The Examiner respectfully disagrees.
Re claim 1) The Wieser reference discloses a motion detection method comprising comparing the monitoring image's quality (a deviation between an actual image detected by the camera and a reference image) with a disqualify (predetermined) threshold, based on at least one intensity change value (difference between actual signal and reference signal) associated with the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieser, US 2012/0268274.
In regard to claim 1, Wieser, US 2012/0268274, discloses a motion detection method utilized for a motion sensor, comprising: 
capturing a monitoring image (see para 140-142: camera 17 is used to capture images); 
comparing the monitoring image's quality (a deviation between an actual image detected by the camera and a reference image) with a disqualify (predetermined) threshold, based on at least one intensity change value (difference between actual signal and reference signal) associated with the 
determining whether to enter a recording mode according to the monitoring image if it is determined that the monitoring image's quality is not under a disqualify threshold (see para 33, 84, and 142: in the second operating mode, when the camera detect an intruder by the captured image and reference image difference being greater than a threshold, the images are stored); and 
determining to enter the recording mode based on a result of a trigger signal from an auxiliary sensor being received if the monitoring image's quality is under the disqualify threshold (see para 128-129 and 141: in the first operation mode, when the system detects an intruder by sensor 8c, the images captured are stored received if the monitoring image's quality is under the disqualify threshold  since the image is stored whether the image quality is above a threshold or not).
In regard to claim 2, Wieser, US 2012/0268274, discloses the method of claim 1, wherein the step of capturing the monitoring image is to periodically capture a single one monitoring image (see para 135-136, 138, and 142: the camera periodically captures an image and compares to a reference to report an anomaly).

Allowable Subject Matter
Claims 5, 6, and 8 are allowed.
Claims 5, 6, and 8, are allowed for the reasons stated in the previous office action.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs